DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “one or more service equipment devices”, as recited in Claims 1 and 10;
The “fuel combustion engine”, as recited in Claim 3;
The “electric motor”, as recited in Claims 4 and 16;
The “electric power unit”, as recited in Claim 5;
The “air compressor”, as recited in Claims 6 and 16;
The “fuel-powered engine”, as recited in Claim 16;
The “electric power generator”, as recited in Claim 16;
The “hydraulic pump”, as recited in Claim 16;
The “batteries”, as recited in Claim 16;
The “battery charger”, as recited in Claim 16;
The “power unit and/or a reservoir of hydraulic fluid”, as recited in Claim 16; and
The “one or more couplings for connection to one or more power tools or to one or more of the other service equipment devices”, as recited in Claim 7.
Because each of these features is specifically recited in the claims, it is presumed that they are important to the patentability of the claimed inventions, and therefore, should be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A support framework separate from the service vehicle and its frame, the support framework comprising one or more support members, the support members having a top support surface, the support framework defining a first end and a second end, the support framework for supporting one or more service equipment devices, the support framework comprising: A first support surface comprising or supported by the top surface of at least one of the support members of the support framework”.   As best understood from the specification, the support members include the structures identified with the reference characters (21, 24, 25, and 26).  However, two of these support members are not described as being capable of forming the first support surface (i.e., cross-members (24) and vertical support members (25)), and instead, it is only support members (21) and lateral support members (26) that capable of providing claimed support surfaces (i.e.,  the “first support surface” as recited in Claims 1 is the top surface of structure (21) and the “third support surface” as recited in Claim 14 is the top surface of structure (26))  .  Accordingly, the limitation that recites “A first support surface comprising or supported by the top surface of at least one of the support members of the support framework” is indefinite because it includes configurations that are not described in the Specification (e.g., the top surface of the vertical support (25) comprising the claimed “first support surface.)
Claim 10 recites the same limitation “A first support surface comprising or supported by the top surface of at least one of the support members of the support framework” , and is indefinite for the same reason as described above for Claim 1.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 209096573 (“CN ‘573”; English translation provided) in view of CN 2565792 (“CN ‘792”; English translation provided) and EP 2,152,541 (“EP ‘541”).
With regard to Claims 1, 9,  10, 12, 17, and 19-20, CN ‘573 discloses a service unit apparatus (2, 3, 4, 5, 6, 7, Figs. 1-7, P1-P4) for installation on a service vehicle (1) having a structural frame rearward of cab of the service vehicle, the structural frame having a top side (Figs. 1, 3, 5, 7), The apparatus comprising: 
A support framework (the structures below generator (2), crane (5) and housing (6) separate from the service vehicle and its frame (Figs. 1, 3, 5, 7), the support framework for supporting one or more service equipment devices (Figs. 1, 3, 5, 7), the support framework comprising: 
A first support surface (the structures below generator (2)) comprising or supported by the top surface of at least one of the support members of the support framework (Figs. 1, 3, 5, 7); 
A second support surface (the structures below crane (5), Figs. 1, 3, 5, 7) 
A housing (6) disposed on the support framework (Figs. 1, 3, 5, 7); 
One or more service equipment devices (17, 29, 35, 37) enclosed within the housing (Figs. 5-7); 
A crane (5) disposed on the second support surface (Figs. 1, 3, 5, 7).

CN ‘573 fails to disclose specific support members that support the crane at one end and outriggers.  CN ‘792 discloses a service vehicle (Figs. 1-7, [0002]-[0022]) having a support framework (Figs. 1-7) that includes one or more support members (7,8), the support members having a top support surface, the support members (7,8) defining a first end and a second end (Fig. 6), the support members (7,8) configured for attachment to the structural frame of the service vehicle rearward of the cab (Figs. 2-6, [0019]), the support members supporting a crane (4, 5) on one end (Fig. 6) and one or more outriggers (6) attached to the support framework.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify CN ‘573 to include specific support members that allow the crane to be located to one side of the vehicle and to include outriggers because it would allow the crane to be compactly folded for storage and transport, as taught by CN’792 ([0021]), and provide a way to securely support the offset crane when it is in use through the use of outriggers, as taught by CN ‘792 ([0018]). 
The combination of CN ‘573 and CN ‘792 fail to teach a second support structure for supporting the crane that is lower than the first support structure.  EP ‘541 discloses a service vehicle (10, Figs. 1-10) having a first support surface (11, 12), a second support surface comprising support members (13, 16, 17) that define a step-down support surface at one end of the support framework (16) for supporting a crane (14, Figs. 3-4), the second support surface disposed vertically lower than the first support surface (Figs. 3-4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the combination of CN ‘573 and CN ‘792 to include a second, step-down support surface for the crane because it would allow the care to be compactly stored during nonuse and transport as well as provide sufficient reach of the carne to load/unload all portions of the vehicle, as taught by EP ‘541 ([0030]).  
With regard to Claims 3-8 and 14-17, CN ‘573 describes a service vehicle that includes both a first support surface, a second support surface, and a third support surface that is located above the first support surface (Figs. 5, 7 show some service equipment (42, 43, 45,48, 49) that are located above other service equipment (37, 39, 55, 56), which would require a third support surface to support the higher located service equipment), these surfaces being located within the housing (Figs. 3-7), and these support surfaces used to support service equipment that includes a generator located in a housing (2 Figs. 1, 3), and an electric power unit (29, 37), a fuel-powered engine (35), tanks (48), an air compressor and associated tanks and couplings (54), an electric motor (52), all located within housing (6).
With regard to Claims 2, 11, 13, and 18, it would have been obvious to design the width of the support framework to have a value between 12-36 inches, or specifically 24 inches, and to place the second, step-down support surface 4 to 12 inches lower than the first support surface because determining the size and scaling of components involves only routine skill in the art (See MPEP 2144.04), and the ordinarily skilled artisan would be able to determine the appropriate sizes and/or scaling to fit the service vehicle using known methods and the modification would yield nothing more than predictable results.  See also NPL document 2 (cited by Applicant) which is a photograph of a crane mounted on a support framework located behind the cab of a service vehicle, where the width of the crane support framework appears to be in the 12-36 inches range.  In addition, EP ‘541 shows the second, step down support surface as being located in the top half of the vehicle/truck tires, which typically have a diameter of about 20-25 inches, and based on this scaling, it appears that the second step-down surface (16) is in the range of 4-12 inches lower than the first support surface (11), as shown in Figs. 4a, 4b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652